54019: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 54019


Short Caption:AFZALI (SHAFIQ) VS. STATEClassification:Criminal Appeal - Life - Direct


Lower Court Case(s):Clark Co. - Eighth Judicial District - C234995             Case Status:Remittitur Recalled/Case Reinstated


Disqualifications:Panel Assigned:
					En Banc
					


Replacement:


To SP/Judge:SP Status:


Oral Argument:03/14/2012 at 2:00 PMOral Argument Location:Carson City


Submission Date:03/14/2012How Submitted:





+
						Party Information
					


RoleParty NameRepresented By


AppellantShafiq Ahmed AfzaliHoward Brooks
							(Clark County Public Defender)
						Sharon G Dickinson
							(Clark County Public Defender)
						


RespondentThe State of NevadaParker P. Brooks
							(Clark County District Attorney)
						Catherine Cortez Masto
							(Attorney General/Carson City)
						Steven S. Owens
							(Clark County District Attorney)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


11/26/2014OpenDistrict Court OrderLower Court Clerk



14-17301: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


06/22/2009Filing FeeFiling Fee Waived.


06/22/2009Notice of Appeal DocumentsFiled Certified Copy of Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)09-15451




07/08/2009Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested:  7/11/07, 7/25/07, 8/1/07, 8/9/07, 8/22/07, 8/23/07, 8/28/07, 9/5/07, 9/6/07, 1/8/08, 7/25/08, 9/9/08, 12/2/08, 1/8/09, 3/5/09, 3/12/09, 3/13/09, 3/16/09, 3/17/09, 3/18/09, 3/19/09, 3/20/09, 3/23/09, 5/12/09 and 5/21/09. To Court Reporters:  Beverly Sigurnik, Kiara Schmidt, Kristen Lunkwitz, Lee Bahr, Richard Kangas, Bill Nelson and Jackie Nelson.09-16777




07/08/2009Docketing StatementFiled Docketing Statement.09-16778




07/27/2009TranscriptFiled Notice from Court Reporter. Richard Kangas stating that the requested transcripts were delivered.  Dates of transcripts: 8/22/07, 7/25/08.  (7/11/07-B. Sigurnik, 7/25/08-K. Lunkwitz)09-18297




08/04/2009TranscriptFiled Notice from Court Reporter. Kiara Schmidt stating that the requested transcripts were delivered.  Dates of transcripts: 7/25/07, 8/1/07, 9/5/07.09-18980




09/02/2009TranscriptFiled Notice from Court Reporter. Bill Nelson stating that the requested transcripts were delivered.  Dates of transcripts: 8/23/07, 9/06/07, 1/08/08, 12/02/08, 1/08/09, 3/05/09, and 5/12/09.09-21369




09/25/2009TranscriptFiled Notice from Court Reporter. Bill Nelson stating that the requested transcripts were delivered.  Dates of transcripts: 3/17/09, 3/18/09, 3/19/09, and 3/23/09.09-23511




10/19/2009MotionFiled Stipulation. Stipulation for Thirty Days to File Opening Brief.09-25341




10/19/2009Notice/OutgoingFiled Notice Motion/Stipulation Approved. Opening Brief due date:  November 19, 2009.09-25342




11/19/2009MotionFiled Motion to Extend Time. Motion for Extension of Time Due to Missing Transcripts09-28256




11/19/2009MotionFiled Motion to Extend Time. Amended Motion for Extension of Time Due to Missing Transcripts09-28257




11/20/2009Order/ProceduralFiled Order. Granting Motion.  Opening Brief and Appendix due:  February 17, 2010.09-28356




12/04/2009TranscriptFiled Notice from Court Reporter. Jackie Jennelle stating that the requested transcripts were delivered.  Dates of transcripts:  08/28/07.09-29362




02/17/2010MotionFiled Motion to Extend Time. Motion for Extension of Time to File OB10-04182




02/25/2010Order/ProceduralFiled Order. Granting Motion and Regarding Transcripts.  Opening brief and appendix due May 3, 2010.  Mr. Nelson: certificate of acknowledgment due:  15 days.10-05076




03/23/2010Order/ProceduralFiled Order. Regarding Transcripts.  Court Reporter Bill Nelson's Certificate of Delivery due:  10 days.10-07608




04/01/2010Notice/IncomingFiled Notice. Copy of this court's order filed 03/23/10 from court reporter Bill Nelson with handwritten notes and highlights.10-08498




04/02/2010Order/ProceduralFiled Order. Regarding Transcripts.  Court Reporter Jackie Jenelle shall have 10 days from the date of this order to inform this court if she was not the court reporter present for the district court proceedings in this matter on September 9, 2008.  If Ms. Jennelle was the court reporter present for those proceedings, she shall have  30 days from the date of this order to file the transcript, deliver the transcript to the counsel, and file a certificate in this court acknowledging its delivery.  fn1[A copy of the transcript request from is attached to this order.]10-08673




04/13/2010Letter/IncomingFiled Letter. From Jackie Jannelle stating she was not the Court Reporter for proceeding 9/9/08.  (In response to Order filed 4/2/10)10-09678




05/03/2010MotionFiled Motion to Extend Time. Motion For Extension of Time Due to Missing Transcripts and Other Reasons. (90) days.10-11342




05/06/2010Order/ProceduralFiled Order. Regarding District Court Minutes and Granting Motion for Extension of Time.The district court shall have 20 days from the date of this order to determine which court reporter was present on September 9, 2008, and inform this court whether the minutes attached to this order are correct or provide this court with the corrected minutes for the date at issue. Appellant: Opeing Brief and Appendix due August 2, 2010.10-11752




05/19/2010Notice of Appeal DocumentsFiled District Court Minutes. (In response to Order 5/6/10)10-13052




05/21/2010Order/ProceduralFiled Order. Based on the amended minutes for the proceedings in district court on September 9, 2008, identifying court reporter Joey D'Amato as the court reporter for that proceeding, appellant shall have 10 days from the date of this order to file and serve a transcript request form for that proceeding.  fn1[A copy of the amended minutes is attached.]10-13272




05/21/2010Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 9/09/08.  To Court Reporter: Joe D'Amato.10-13338




06/14/2010TranscriptFiled Notice from Court Reporter. Joe D'Amato stating that the requested transcripts were delivered.  Dates of transcripts: 9/09/08.10-15428




06/14/2010TranscriptFiled Rough Draft Transcript of Proceedings. Proceedings: 9/09/08.  Court Reporter: Joseph D'Amato.10-15429




08/02/2010MotionFiled Motion to Extend Time. 10-19954




08/06/2010Order/ProceduralFiled Order. Granting Motion.  Opening Brief and Appendix due:  September 16, 2010.10-20395




09/16/2010MotionFiled Motion to Extend Time Motion for Extension of Time Due to Need for Clarification of Exhibits.10-23872




10/04/2010Order/ProceduralFiled Order Granting Motion for Extension of Time.  Opening brief and appendix due 11/1/10.10-25522




11/01/2010MotionFiled Motion for Extension of Time Due to An Evidentiary Hearing Being Scheduled.10-28513




11/08/2010Order/ProceduralFiled Order Granting Motion.  Opening Brief and Appendix due:  December 1, 2010.10-29190




12/01/2010MotionFiled Motion to Extend Time.  Appellant's Motion for Extension of Time Due to Evidentiary Hearing Being Scheduled for 01-06-11 To Clarify The Record On Appeal and Decide Defendant's Motion for a New Trial.10-31226




12/13/2010Order/ProceduralFiled Order Suspending Briefing.  Status Report due:  60 days.10-32500




02/09/2011Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 1/11/11 and 2/03/11. To Court Reporters: Robert Cangemi/Bill Nelson.11-04276




02/11/2011Notice/IncomingFiled Status Report. Appellant's Status Report Re: District Court Decision Resolving Motion for New Trial and Motion for Correction of the Record.11-04629




02/14/2011Order/ProceduralFiled Order Reinstating Briefing.  Opening Brief and Appendix due:  60 days.11-04811




02/22/2011TranscriptFiled Notice from Court Reporter. Robert Cangemi stating that the requested transcripts were delivered.  Dates of transcripts: 1/11/11.11-05513




02/28/2011TranscriptFiled Notice from Court Reporter. Bill Nelson stating that the requested transcripts were delivered.  Dates of transcripts: 2/03/11.11-06061




03/31/2011MotionFiled Appellant Afzali's Motion for Leave to File Opening Brief in Excess of 30 Pages.11-09773




03/31/2011BriefReceived Opening Brief - (via e-flex).  (FILED PER ORDER 04/01/2011).


03/31/2011AppendixFiled Appendix to Opening Brief Appellant's Appendix - Vol I.11-09778




03/31/2011AppendixFiled Appendix to Opening Brief Appellant's Appendix - Vol II.11-09781




03/31/2011AppendixFiled Appendix to Opening Brief Appellant's Appendix - Vol III.11-09782




03/31/2011AppendixFiled Appendix to Opening Brief Appellant's Appendix - Vol IV.11-09783




03/31/2011AppendixFiled Appendix to Opening Brief Appellant's Appendix - Vol V.11-09784




03/31/2011AppendixFiled Appendix to Opening Brief Appellant's Appendix - Vol VI.11-09785




03/31/2011AppendixFiled Appendix to Opening Brief Appellant's Appendix - Vol VII.11-09788




03/31/2011AppendixFiled Appendix to Opening Brief Appellant's Appendix - Vol VIII.11-09789




03/31/2011AppendixFiled Appendix to Opening Brief Appellant's Appendix - Vol IX.11-09790




03/31/2011AppendixFiled Appendix to Opening Brief Appellant's Appendix - Vol X11-09791




04/01/2011Order/ProceduralFiled Order Granting Motion.  The clerk of this court shall file the opening brief received via E-Flex on March 31, 2011.  Answering Brief due:  30 days.11-09840




04/01/2011BriefFiled Appellant's Opening Brief.11-09841




05/02/2011MotionFiled Motion for Extension of Time to File Answering Brief (First Request).11-12872




05/02/2011Notice/OutgoingIssued Notice - Motion Approved.  Answering Brief due:  June 1, 2011.11-12878




06/02/2011MotionFiled Motion for Extension of Time to file Answering Brief. (Second Request)11-16100




06/03/2011Order/ProceduralFiled Order Granting Motion. Respondent: Answering Brief due July 1, 2011.11-16319




07/05/2011MotionFiled Motion for Leave to File 49 Page Answering Brief.11-19705




07/05/2011Notice/OutgoingIssued Notice Motion Approved.  Allowed to File a 49 page Answering Brief.11-19707




07/05/2011BriefFiled Respondent's Answering Brief.11-19708




07/05/2011MotionFiled Motion Requesting Transmittal of Exhibits Pursuant to NRAP 30(d).11-19712




07/28/2011Notice of Appeal DocumentsFiled District Court Exhibit List.11-22699




07/29/2011Order/ProceduralFiled Order Granting Motion and Directing the District Court Clerk to Transmit Original Exhibit, Plaintiff's Exhibit 38. Exhibit due: 30 days.11-22844




08/04/2011MotionFiled Stipulation for Extension of Time to File Reply Brief.11-23514




08/04/2011Notice/OutgoingIssued Notice - Stipulation Approved.  Reply Brief due:  September 2, 2011.11-23516




08/09/2011ExhibitFiled Exhibit - ORIGINAL - Plaintiff's Exhibit 38:  CD-ROM Labeled State's Exhibit 38.  (Submitted under SEAL).


09/02/2011MotionFiled Appellant's Motion for 31 Day Extension of Time to File Reply Brief.11-26901




09/06/2011Order/ProceduralFiled Order Granting Motion. Appellant: Reply Brief due: October 3, 2011.11-27001




10/04/2011MotionFiled Appellant Afzali's Motion For Leave to File Reply Brief in Excess of 15 Pages.11-30139




10/04/2011MotionFiled Appellant's Motion for Leave to Supplement Appendix Upon Receipt of Transcript Alternatively Motion to Extend Time to File the Reply Brief and Reply Appendix Due to Missing Transcript.11-30140




10/04/2011BriefReceived Reply Brief (via E-Flex).


10/04/2011AppendixFiled Appendix to Reply Brief.11-30224




10/11/2011MotionFiled Response to Motion for Leave to File Supplement Appendix.11-31277




10/17/2011MotionFiled Update on Appellant's Motion for Leave to Supplement Appendix.11-32002




10/20/2011AppendixReceived Amended Appendix to Reply Brief (missing transcripts included) (via E-Flex).


10/31/2011Order/ProceduralFiled Order Granting Motions. The clerk of this court shall file the reply brief received via E-Flex on October 4, 2011, and the amended appendix to the reply brief received via E-Flex on October 20, 2011.11-33501




10/31/2011BriefFiled Reply Brief.11-33503




10/31/2011AppendixFiled Amended Appendix To Reply Brief.11-33506




10/31/2011Case Status UpdateBriefing Completed/To Screening.


01/27/2012Notice/OutgoingIssued Notice Scheduling Oral Argument. Oral argument is scheduled for March 15, 2012, at 10:00 a.m. in Carson City for 30 minutes before the NNP12C Panel.12-02978




02/15/2012Order/Clerk'sFiled Order Changing Scheduled Date and Time for Oral Argument. Oral argument is rescheduled to Wednesday, March 14, 2012, at 2:00 p.m. before the Northern Panel in Carson City.12-05010




02/16/2012Notice/OutgoingIssued Notice Scheduling Oral Argument. Oral Argument is scheduled for 30 minutes on March 14, 2012, at 2:00 pm.12-05181




02/29/2012Notice/OutgoingIssued Oral Argument Reminder Notice.12-06441




03/14/2012Case Status UpdateOral argument held this day. Case submitted for decision to the Northern Nevada Panel. NNP12C MC/KP/JH.


03/16/2012MotionFiled Appellant's Motion Asking to File Supplemental Points to Correct and Clarify the Record Regarding Facts Discussed During Oral Argument.12-08521




03/16/2012BriefReceived Appellant's Supplemental Brief of Points to Correct and Clarify the Record Regarding Facts Discussed During Oral Argument (via E-Flex). (FILE PER 3/29/12 ORDER).


03/29/2012Order/ProceduralFiled Order Granting Motion to File Supplemental Brief. The clerk of this court is directed to file the supplemental brief received on March 16, 2012. Respondent: 10 days to file a supplemental brief in response limited to 10 pages.12-09970




03/29/2012BriefFiled Appellant's Supplemental Brief of Points to Correct and Clarify the Record Regarding Facts Discussed During Oral Argument.12-09971




04/09/2012BriefFiled Respondent's Supplemental Answering Brief of Points to Correct and Clarify the Record Regarding Facts Discussed During Oral Argument.12-11237




04/13/2012MotionFiled Appellant's Motion for Leave To File Reply To Respondent's Answering Brief to Supplemental Briefing.12-11949




04/13/2012MotionReceived Reply to State's Answer to Supplemental Briefing (via E-Flex). (FILED PER ORDER 4/18/12)


04/17/2012MotionFiled Opposition to Motion for Leave to File Reply.12-12371




04/18/2012Order/ProceduralFiled Order Granting Motion. The clerk of this court shall file the reply received via E-Flex in April 13, 2012.12-12450




04/18/2012BriefFiled Reply to State's Answer to Supplemental Briefing.12-12451




05/29/2014Opinion/DispositionalFiled Authored Opinion. "Remanded." Before the Court EN BANC. Author: Hardesty, J. Majority: Hardesty/Gibbons/Pickering/Parraguirre/Douglas/Cherry/Saitta. 130 Nev. Adv. Opn. No. 34. EN BANC14-17301




06/23/2014RemittiturIssued Remittitur.  (REMITTITUR RECALLED PER ORDER 7/7/14).14-20605




06/23/2014Case Status UpdateRemittitur Issued/Case Closed.


07/03/2014RemittiturFiled Remittitur. Received by District Court Clerk on June 26, 2014.  (REMITTITUR RECALLED PER ORDER 7/7/14).14-20605




07/07/2014Order/ProceduralFiled Order Recalling Remittitur and Reinstating Appeal.14-21948




09/05/2014Notice/OutgoingIssued Letter to Publishers with corrections to recently filed opinions. Letter dated August 29, 2014. Nos. 61024/61791/59121/60181/60490/60566/62129/63034/54019/57934/62512/58968. (Letter entered in 61024/61791 as document no. 14-29426.)


09/19/2014Order/IncomingFiled District court order.  Copy of minute order requesting additional time in regards to the Supreme Court Order. filed in districtCourt on  9/18/14.14-31243




09/24/2014Order/ProceduralFiled Order. We extend the time for the district court to comply. The district court shall have until November 26, 2014, to complete the proceedings on remand and enter an appropriate written order.14-31713